In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00213-CV
      ___________________________

IN RE CHRISTOPHER CAYWOOD, Relator




              Original Proceeding
 415th District Court of Parker County, Texas
         Trial Court No. CV20-0413


  Before Wallach, Gabriel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, real party in

interest’s response, and relator’s reply and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.



                                                     Per Curiam

Delivered: July 30, 2020




                                          2